Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2019/0246378) in view of Kim et al. (US 2020/0112965) and Zhang et al. (US 2019/0229788)

Regarding claim 1, Islam discloses 
An operation method of a first communication node in a communication system, the operation method comprising: receiving a plurality of transport blocks (TBs) from a second communication node based on transmission parameters in an aggregated transmission period #n (¶ [0118]: TB 1 is sent in the downlink data channel, and in step 414 the UE attempts to demodulate and decode TB 1. UE 116 knows the time-frequency location of TB 1 in the downlink data channel, as well as the MCS and HARQ process ID of TB 1, because this was sent in the standard DCI; ¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals);
generating decoding results for the plurality of TBs (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information);
generating information required for changing the transmission parameters (¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262) based on the decoding results (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information); and
transmitting the required information to the second communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252),
wherein n is a natural number (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals).
Islam discloses all the subject matter of the claimed invention with the exception of wherein the required information includes ... information on the decoding results, and the ... information is used for determining an effective code rate applied to an aggregated transmission period #n+k after the aggregated transmission period #n, where each of n and k is a natural number. Kim from the same or similar fields of endeavor discloses wherein the required information includes ... information on the decoding results, and the ... information is used (¶ [0083]: For each CBG for which a NACK has been transmitted, a transmitting device (e.g., a base station 105) may transmit those respective CBGs as part of a subsequent transmission using a HARQ process, rather than transmitting the entire TB in the subsequent transmission; ¶ [0113]: Thus, UE 115-a may effectively drop the TB. In such cases, UE 115-a may transmit a NACK for each un-decoded subsequent transmission (e.g., for each subsequent transmission the UE 115-a opted not to decode)) for determining an effective code rate applied to an aggregated transmission period #n+k after the aggregated transmission period #n, where each of n and k is a natural number (¶ [0041]: PDSCH duration for the one or more subsequent transmissions, a set of TBs scheduled in a fourteen-consecutive-symbol duration, a PDSCH duration for an ith TB, a number of orthogonal frequency division multiplexing (OFDM) symbols of one or more retransmissions of an ith TB, or any combination thereof; ¶ [0083]: TBs may be divided into smaller codeblocks, which may be bundled together to form multiple codeblock groups (CBGs) within the TB; ¶ [0113]: if an effective code rate for UE 115-a exceeds a threshold (e.g., 0.95), UE 115-a may not be expected to decode subsequent transmission 210 (e.g., UE 115-a may skip decoding subsequent transmission 210). Or, UE 115-a may not be expected to decode the TB associated with subsequent transmission 210. For example, when multiple subsequent transmissions are scheduled for a TB, UE 115-a may refrain from decoding any of the subsequent transmissions (e.g., none of the subsequent transmissions may be decoded). Thus, UE 115-a may effectively drop the TB. In such cases, UE 115-a may transmit a NACK for each un-decoded subsequent transmission (e.g., for each subsequent transmission the UE 115-a opted not to decode)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Islam by transmitting NACK for each n-decoded subsequent transmission of TBs of Kim. The motivation would have been to provide efficient techniques for handling the excessive decoding throughputs. (Kim ¶ [0004]).
Islam discloses all the subject matter of the claimed invention with the exception of wherein the required information includes statistical information on the decoding results, and the statistical information is used for... an aggregated transmission period. Zhang from the same or similar fields of endeavor discloses wherein the required information includes statistical information on the decoding results, and the statistical information is used for... an aggregated transmission period (¶ [0093]: a UL communication signal may include one or more transport blocks (TBs) and a feedback signal may indicate an ACK or a NACK for each TB. In some embodiments, a UL communication signal may include one or more TBs each including one or more code-blocks (CBs) and a feedback signal may indicate an ACK or a NACK for each code-block group (CBG) in a TB; ¶ [0134]: The first wireless communication device may determine ACK/NACK statistical information based on the feedbacks and determine the transmission parameter based on the feedbacks). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Islam in view of Kim by transmitting ACK/NACK statistical information for each TB or each code-block group (CBG) in a TB of Zhang. The motivation would have been to improve system performance and/or throughput (Zhang ¶ [0041]).

Regarding claim 2, Islam discloses 
further comprising: receiving the transmission parameters changed (¶ [0103]: The UE may be configured/notified by higher layer (e.g. RRC) signaling to switch to a different transmission mode before light DCI is used) in consideration of the required information from the second communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252); and
receiving one or more TBs from the second communication node (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0099]: The UE 116 will have a higher probability of correctly decoding the payload PB or Pc or PD compared to payload PA because payloads PB and PC and PD each have fewer bits than PA and can therefore be encoded with a more robust error correction code and/or be rate matched to have a lower effective code rate. The light DCI transmission may therefore be more reliable) based on the changed transmission parameters in the aggregated transmission period #n+k (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0111]: the time-frequency region may be subsequent to the time-frequency resource or search space where the light DCI was receive; ¶ [0130]: Upon receipt of a subsequent light DCI at time t.sub.2, the UE terminates monitoring the preconfigured time-frequency resource hopping pattern; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE).

Regarding claim 3, Islam discloses 
further comprising, when a number of the plurality of TBs is equal to a number of a plurality of slots included in the aggregated transmission period #n (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)), transmitting a hybrid automatic repeat request (HARQ) response for the plurality of TBs to the second communication node at a time indicated by the second communication node (¶ [0062]: HARQ may be performed for transmissions between a UE and a network; ¶ [0085]: he downlink scheduling grant sent in DCI in conventional long term evolution (LTE) typically indicates, to the UE, at least some or all of the following parameters: ¶ [0087]: HARQ timing indicator).

Regarding claim 4, Islam discloses 
wherein the required information is transmitted to the second communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252) when a feedback condition is satisfied (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information).

Regarding claim 5, Islam discloses 
wherein the aggregated transmission period #n includes a plurality of slots, and the plurality of TBs received in the aggregated transmission period #n are generated based on a same data unit (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)). 

Regarding claim 6, Islam discloses 
wherein the statistical information indicates a number of decoding successes or decoding failures occurring (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information) in the aggregated transmission period #n (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)).

Regarding claim 7, Islam discloses 
wherein the statistical information indicates a number of decoding successes or decoding failures occurring (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information) in a plurality of aggregated transmission periods (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)).

Regarding claim 8, Islam discloses 
wherein the required information information further includes indicating that the transmission parameters are not efficient (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information; ¶ [0253]: the availability of a flag that is used to coordinate TRP transmissions may provide a more efficient enabling mechanism for a multi-link connection).

Regarding claim 9, Islam discloses 
wherein the required information further includes a guideline (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information; ¶ [0253]: the availability of a flag that is used to coordinate TRP transmissions may provide a more efficient enabling mechanism for a multi-link connection) for changing the transmission parameters (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252).

Regarding claim 10, Islam discloses 
An operation method of a second communication node in a communication system, the operation method comprising: transmitting transmission parameters to a first communication node (¶ [0116]: The network has determined that the UE 116 is not operating in a low SNR condition, and so the network sends a standard DCI grant to the UE 116 in step 408);
transmitting a plurality of transport blocks (TBs) to the first communication node based on the transmission parameters in an aggregated transmission period #n (¶ [0118]: TB 1 is sent in the downlink data channel, and in step 414 the UE attempts to demodulate and decode TB 1. UE 116 knows the time-frequency location of TB 1 in the downlink data channel, as well as the MCS and HARQ process ID of TB 1, because this was sent in the standard DCI; ¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals);
receiving information required for changing the transmission parameters from the first communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252);
changing the transmission parameters (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE) in consideration of the required information (¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252); and
transmitting the changed transmission parameters to the first communication node (¶ [0119]: a light DCI format is used, which is sent to the UE 116 in step 418),
wherein the required information is generated (¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262) based on decoding results (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information) for the one or more TBs (¶ [0118]: TB 1 is sent in the downlink data channel, and in step 414 the UE attempts to demodulate and decode TB 1. UE 116 knows the time-frequency location of TB 1 in the downlink data channel, as well as the MCS and HARQ process ID of TB 1, because this was sent in the standard DCI), and n is a natural number (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals).

Islam discloses all the subject matter of the claimed invention with the exception of wherein the required information includes ... information on the decoding results, and the ... information is used for determining an effective code rate applied to an aggregated transmission period #n+k after the aggregated transmission period #n, where each of n and k is a natural number. Kim from the same or similar fields of endeavor discloses wherein the required information includes ... information on the decoding results, and the ... information is used (¶ [0083]: For each CBG for which a NACK has been transmitted, a transmitting device (e.g., a base station 105) may transmit those respective CBGs as part of a subsequent transmission using a HARQ process, rather than transmitting the entire TB in the subsequent transmission; ¶ [0113]: Thus, UE 115-a may effectively drop the TB. In such cases, UE 115-a may transmit a NACK for each un-decoded subsequent transmission (e.g., for each subsequent transmission the UE 115-a opted not to decode)) for determining an effective code rate applied to an aggregated transmission period #n+k after the aggregated transmission period #n, where each of n and k is a natural number (¶ [0041]: PDSCH duration for the one or more subsequent transmissions, a set of TBs scheduled in a fourteen-consecutive-symbol duration, a PDSCH duration for an ith TB, a number of orthogonal frequency division multiplexing (OFDM) symbols of one or more retransmissions of an ith TB, or any combination thereof; ¶ [0083]: TBs may be divided into smaller codeblocks, which may be bundled together to form multiple codeblock groups (CBGs) within the TB; ¶ [0113]: if an effective code rate for UE 115-a exceeds a threshold (e.g., 0.95), UE 115-a may not be expected to decode subsequent transmission 210 (e.g., UE 115-a may skip decoding subsequent transmission 210). Or, UE 115-a may not be expected to decode the TB associated with subsequent transmission 210. For example, when multiple subsequent transmissions are scheduled for a TB, UE 115-a may refrain from decoding any of the subsequent transmissions (e.g., none of the subsequent transmissions may be decoded). Thus, UE 115-a may effectively drop the TB. In such cases, UE 115-a may transmit a NACK for each un-decoded subsequent transmission (e.g., for each subsequent transmission the UE 115-a opted not to decode)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Islam by transmitting NACK for each n-decoded subsequent transmission of TBs of Kim. The motivation would have been to provide efficient techniques for handling the excessive decoding throughputs. (Kim ¶ [0004]).
Islam discloses all the subject matter of the claimed invention with the exception of wherein the required information includes statistical information on the decoding results, and the statistical information is used for... an aggregated transmission period. Zhang from the same or similar fields of endeavor discloses wherein the required information includes statistical information on the decoding results, and the statistical information is used for... an aggregated transmission period (¶ [0093]: a UL communication signal may include one or more transport blocks (TBs) and a feedback signal may indicate an ACK or a NACK for each TB. In some embodiments, a UL communication signal may include one or more TBs each including one or more code-blocks (CBs) and a feedback signal may indicate an ACK or a NACK for each code-block group (CBG) in a TB; ¶ [0134]: The first wireless communication device may determine ACK/NACK statistical information based on the feedbacks and determine the transmission parameter based on the feedbacks). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Islam in view of Kim by transmitting ACK/NACK statistical information for each TB or each code-block group (CBG) in a TB of Zhang. The motivation would have been to improve system performance and/or throughput (Zhang ¶ [0041]).

Regarding claim 11, Islam discloses 
further comprising transmitting one or more TBs to the first communication node (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0099]: The UE 116 will have a higher probability of correctly decoding the payload PB or Pc or PD compared to payload PA because payloads PB and PC and PD each have fewer bits than PA and can therefore be encoded with a more robust error correction code and/or be rate matched to have a lower effective code rate. The light DCI transmission may therefore be more reliable)  based on the changed transmission parameters in the aggregated transmission period #n+k (¶ [0069]: The time-frequency resources 322 are partitioned into time intervals, and each time interval is separated by stippled lines in FIG. 7; ¶ [0111]: the time-frequency region may be subsequent to the time-frequency resource or search space where the light DCI was receive; ¶ [0130]: Upon receipt of a subsequent light DCI at time t.sub.2, the UE terminates monitoring the preconfigured time-frequency resource hopping pattern; ¶ [0135]: The time intervals are labelled “1” to “6” to assist in referencing the time intervals; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE).

Regarding claim 12, Islam discloses 
wherein the required information is received from the first communication node (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252) when a feedback condition is satisfied (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information).

Regarding claim 13, Islam discloses 
wherein the aggregated transmission period #n includes a plurality of slots, and the plurality of TBs transmitted in the aggregated transmission period #n are generated based on a same data unit (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)). 

Regarding claim 14, Islam discloses 
wherein the statistical information indicates a number of decoding successes or decoding failures occurring (¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information) in a plurality of aggregated transmission periods (¶ [0069]: Each time interval may be called a subframe or slot or mini-slot or scheduling interval, depending upon the implementation; ¶ [0073]: A transmission time interval (TTI) is the interval of time over which a TB is transmitted to the UE ... a TTI can be formed in terms of slot(s)).

Regarding claim 15, Islam discloses 
wherein the required information further includes information indicating that the transmission parameters are not efficient or a guideline (¶ [0095]: the effective code rate of a light DCI format in FIG. 9 may be more robust (i.e., lower) than the chosen code rate of payload PA. The light DCI may therefore be more reliably decoded; ¶ [0236]: the feedback that is used to trigger the TRP cooperation will be referred to as a “flag”. The flag may be one bit. In some embodiments, the flag may include additional information, e.g. HARQ process ID information, such as which HARQ process failed to decode, and/or scheduling assignment information; ¶ [0253]: the availability of a flag that is used to coordinate TRP transmissions may provide a more efficient enabling mechanism for a multi-link connection) for changing the transmission parameters (¶ [0091]: a DCI type having a reduced payload (“light DCI”) facilitates using a lower code rate to try to ensure a higher reliability in low SNR conditions; ¶ [0238]: the network may switch to a light DCI format upon receipt of the flag from the UE; ¶ [0246]: a flag generator 270 in UE 116 may measure a quality of a downlink transmission received by the UE 116. If the measurement indicates poor downlink channel conditions (e.g. a SNR below a certain threshold or interference above threshold), then the flag generator 270 may generate the flag. The flag is then included in an uplink message generated by uplink message generator 262. The uplink message is then transmitted to one or more TRPs using transmitter 252).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466